Citation Nr: 1713217	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a cardiovascular disorder, to include pericarditis.


REPRESENTATION

Appellant represented by:	Chuck R. Pardue, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1955 to August 1958.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction section above, the Veteran's claim was denied in an August 2010 rating decision.  Thereafter, in December 2010, the Veteran filed a Notice of Disagreement with the August 2010 rating decision.  In May 2012, the Veteran's representative submitted a VA Form 9 and indicted that the Veteran had not yet been issued a Statement of the Case.  The May 2012 VA Form 9 also noted that the Veteran wanted a hearing at the local RO (Travel Board hearing) regarding his claim on appeal.  Thereafter, the RO issued a Statement of the Case in February 2013.  The Veteran filed another VA Form 9 in April 2013, in which he again requested a Travel Board hearing.

A review of the record shows that, to date, the Veteran has not been scheduled for a Travel Board hearing.  Thus, a remand is required in order to afford the Veteran a hearing at the local RO.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge on the issue of whether new and material evidence has been received to reopen the claim for service connection for a cardiovascular disorder, to include pericarditis.  Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




